is 44 (Rev 02/19)

The .FS 44 Civil

Case 4:19-CV-OOOlO-BH§/|VIIB'o§u(r?W\e/rli?fl§-§Hl!il§g 02/14/19 Page 1 of 1

cover sheet and lhe inl`orrnation contained herein neither replace nor supplement the filing and service ol`pleadings or other papers as required by |aw, except as

provided b ' local rules of_courl. T|'cis form, approved by the Judicial Conference ofthe United States in September 1974, is required for the use ofthe C|erk ofCourt for the
purpose o initiaiiiig the civil docket shi:i::1 (S/z/; /NSTRUCT/ONS O/v NEXT PAGh' 0/<‘ '/'H/S Fc)/eM.)

 

l. (a) PLAlNTIFFS

Ana Suda and l\/lartha Hernandez

(b) County of Residence of First Listed Plaintiff
(/;‘XC/:`PT/N U.S, PLA/NT/l"/" CASES)

(C) AiIOrne _S (Firm Name, Addre.s's, and Te/e home Nl/inb
A|e)< Rate, E izabeth Ehret, Danie||e

Jadwat

offman,

Hi|l

egody Wofsy, and Omar C.

NOTE:
THE TRACT

Attorneys (/j Km)wn)

 

County of Residence ofFirst Listed Defendant

URiRldl§¥a[.?é§%Ti§toms and Border Protection. CBP Commissioner
Kevin K McA|eenan, and CBP Agent Pau| O’Neal

Hi||

(IN U.S. PLA/N'l`/FF CASES ONLY)

OF lsAND INVOLVED.

l`N LAND CONDEMNATlON CASES, USE THE LOCATION OF

 

ll. BASlS OF JURISDICTION (l)/ace an “X" fn ()ne /30,\' 011/y)

U l U S Governinenl

P|ainliff

15 2 U.S_ Government
Defendanl

Cl 3 Federa| Queslion

(U.S. Gr)vei'nmem N()/ a l’a/‘ly)

|:l 4 Divei'sity

(/rid/`cale C/t/ze/ish/p a_/ Pa/'lie.v in I/em /lI)

 

lV. NATURE OF SUIT (J'l'{.¢r.'r: an "X" in One an {}n_!y)

(F()r D/' varsity Case.\' Ori/y)

III. CITIZENSHIP OF PRINCIPAL PARTIES (/)/ace an "X" m OHL' Box /i)/'l)/a/m({/"

and Orie Br).r/é)/' /)cj/`endaril)

PTF DEF PTF DEF
Citizen ofThis Slate d l Cl | lncorporatedr)rPrincipal Place § 4 Cl 4
ofBusiness ln Tliis State
Cilizen of Anolher Slale Cl 2 13 2 lncorporaled and Pr`incipal Place |J 5 l:l 5
of Business In Anotlier State
Citizen or Subjecl ofa C] 3 13 3 Foreign Nation Cl 6 Cl 6

Foremn Coumry

 

 

Click here for: Nature o

 

 

 

 

l 'co_Nfr-_Mcr UIS FOMM__
111 110 lnsurance PERSONAL lNJURY PERSONAL lNJURY 13 625 Drug Re|ated Seizure ij 422 Appea| 28 USC 158
Cl l20 Marine 111 310 Airplane Cl 365 Personal lnjury - of Properly 21 USC 881 ij 423 Wit|idrawa|
ij 130 Miller Act \J 315 Airp|ane Producl Producl Liabili`ty 13 690 Orlier 28 USC 157
Cl |40 Negoliab|e lnslmment Liabi|ity 13 367 Heallh Care/
[l 150 Recovery ovaerpayment |:l 320 Assau|t, Libel & Phannaceutical
& Enforcemem of Jiidgmen[ S|ander Personal Injury Cl 820 Copyrights
CI 151 Medicare Acl |J 330 Federa| Emp|oyers’ Producl Liabi|ity |J 830 Patent
C| 152 Recovery of Defaulred Liability Cl 368 Asbesros Personal C] 835 Patenl - Abbreviated
Student Loans Cl 340 Marine lnjury Product New Drug Application
(Excludes Veierans) 13 345 Marine Product Liability Cl 840 Trademark
|:l 153 Recovery of Overpayment Liabi|ity PERSONAL PROPERTY la
of Veteran’s Benefits C] 350 Motor Vehicle Cl 370 Other Fraud Cl 710 Fnir Labor Smrlclards 13 861 HIA (1395ff)
Cl 160 Slockholders’ Suils G 355 Motor Vehicle Cl 371 Tr'ulh in Lending Acl ij 862 Black Lung (923)
l:l 190 Olher Contrac\ Product Liabi|ily |:l 380 Olher Persona| Cl 720 Labor/Managemenl ij 863 D1WC/DlWW(405(g))
U 195 Contracl Product Liability El 360 Olhei' Persona| Propeny Damage Relalions C] 864 SSID Til|e XVl
El 196 Franc|iise injury l:l 385 Property Damage D 740 Railway Labor Acr |:1 865 RSl (405(g))
Cl 362 Personaj lnjury - Product Liabi|ity Cl 751 Fami|y and Medical
Medica| Ma| ractice Leave Acl
CinL gains PRISONER'PETmoN§' cl 790 oiiiei Labor Liii'g,aii'oii - »'
C] 210 Land Condemnalion 5440 Otlier Civil Righls Habeas Corpus: Cl 791 Emp|oyee Retiremenl l°_`l 870 Taxes (U.S Plainliff
Cl 220 Foieclosure Cl 441 Voting 463 Alien Detainee lncome Security Act or D_efendant)
111 230 Renl Lease & Ejectmenl Cl 442 Employment 510 Motions 10 Vacate ij 871 lRS_Tliird Party
|:1 240 Torts 10 lsand Cl 443 |~Iousing/ Sentence 26 USC 7609
Cl 245 "1`011 Product Liabi|ity Accommodations 530 Genera|
|:1 290 A11 Olher Real Property |:1 445 Amerl w/Disabilities - 535 Death Pena|ty -- M G; " N
Emp|oyment O\her: |:l 462 Nalumli.zat`mn App|icalion

D 446 Amer. w/Disabililies -

Other
D 448 Education

 

540 Mandamus & Olher

550 Civi| Rights

555 Pn`son Condition

560 Civil Detainee -
Condilions of
Conf'lnement

Cl
ij
0
C]
C|
Cl
Cl
|:l

 

 

CI 465 Olher lmmigration
Aclions

 

`Silil Code L)csi:ri 1110|15_

375 False C|aims Acl

376 Qui Tam (31 USC
3729(a))

400 State Reapportionmenl

410 Anritrust

430 Banks and Banking

450 Commerce

460 Deponation

470 Racketeer lnf1uenced and
Corrupt Organizalions

480 Consumer Credil

485 Teleplione Consumer
Protection Acl

490 Cable/Sal TV

850 Securities/Commodities/
Exchange

890 Orlier Stalutory Acn`ons

891 Agricu|tura| Acts

893 Environmental Manei's

895 Freedom of lnformation
Acl

896 Arbitrarion

899 Adininistrative Procedure
ActfReview or Appea| of
Agency Decision

950 Constilutionality of
State Stalules

DC] UCIUC| UU C|Cl OUUUUU |;ll:l

 

 

 

V. ORlclN (P/ace an “X" iri C)He B().r ()n/y)

d l Original

Proceeding

III 2 Removed from
State Court

E13

Remanded from ij 4

Appellate Court

Reinstated or
Reopened

amend

13 -5 Transferred from
Another District

13 6 l\/lultidistri

Transfer

Litigation -

ct 111 8 Multidistrict
Litigation -

Direct File

 

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filin (Do norm
Fourth Amendment, Fn"th Amendment an 28 U.S.

Brief description of cause: _ _
A||eging violation of U.S. Constitutiona| protections

e 'iir.*sdfcrimmi' statutes unless diversity);
d. § 2201

 

 

 

 

 

VII. REQUESTED IN 13 CHECK iF THIS is A CLASS ACTION DEMAND $ CHECK YES Only if demanded in COmplainf:
COMPLAINT: UNDER RULE 23, F-R.Cv.P. JURY DEMANI): m Yes >§No
VIII. RELATED CASE(S) S
( ee ins/11 cl/' )n,\).'
IF ANY ' f JUDGE DOCKET NurviBER
DATE SIGNATURE OF ATTORNEY OF RECORD
02/14/2019 /S/ A|ex Rate
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

